              IN THE UNITED STATES DISTRICT COURT
         FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                       ASHEVILLE DIVISION
            CRIMINAL CASE NO. 1:20-cr-00040-MR-WCM


UNITED STATES OF AMERICA,       )
                                )
                   Plaintiff,   )
                                )
              vs.               )                     ORDER
                                )
JEFFREY ALLEN BULEY,            )
                                )
                   Defendant.   )
_______________________________ )


      THIS MATTER is before the Court on the Government’s Motion to Seal

[Doc. 28].

      The Government moves the Court for leave to file an unredacted

version of its Sentencing Memorandum concerning restitution under seal in

this case. For grounds, counsel states that, although the names of the minor

victims are not given, the unredacted memorandum includes personal

information concerning these minors, including such information as the

“series name” and pseudonyms. [Doc. 28]. The Government has filed a

redacted version of the memorandum in the public record. [Doc. 28-1].

      Before sealing a court document, the Court must “(1) provide public

notice of the request to seal and allow interested parties a reasonable
opportunity to object, (2) consider less drastic alternatives to sealing the

documents, and (3) provide specific reasons and factual findings supporting

its decision to seal the documents and for rejecting the alternatives.”

Ashcraft v. Conoco, Inc., 218 F.3d 288, 302 (4th Cir. 2000). In the present

case, the public has been provided with adequate notice and an opportunity

to object to the Government’s motion. The Government filed its motion on

April 29, 2021, and it has been accessible to the public through the Court’s

electronic case filing system since that time. In addition to filing his motion,

the Government has filed a redacted version of the Sentencing

Memorandum that is accessible to the public. [Doc. 28-1]. Further, the

Government has demonstrated that the redacted portions of the

memorandum contain sensitive information and that the public’s right of

access to such information is substantially outweighed by the Government’s

competing interest in protecting the details of such information. See United

States v. Harris, 890 F.3d 480, 492 (4th Cir. 2018). Finally, having

considered less drastic alternatives to sealing the document, the Court

concludes that sealing of the unredacted memorandum is necessary to

protect the privacy interests of the minor victims.




                                       2
      Accordingly, the Government’s Motion to Seal is granted, and counsel

shall be permitted to file an unredacted version of its restitution memorandum

under seal.

      IT IS, THEREFORE, ORDERED that the Government’s Motion to Seal

[Doc. 28] is GRANTED, and the Government’s unredacted Sentencing

Memorandum [Docs. 29] shall be filed under seal and shall remain under

seal until further Order of the Court.

      IT IS SO ORDERED.
                                Signed: May 4, 2021




                                         3
